UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5968 John Hancock Municipal Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: February 29, 2012 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Tax-Free Bond Fund As of 2-29-12 (Unaudited) Maturity Par value Rate (%) date Value Municipal Bonds 97.0% (Cost $420,817,163) Alabama 0.5% Birmingham Special Care Facilities Financing Authority Children’s Hospital 6.125 06/01/34 $2,000,000 2,243,800 Arizona 0.5% Arizona Health Facilities Authority Phoenix Memorial Hospital (H) 8.200 06/01/21 2,150,000 22 Maricopa County Pollution Control Corp. El Paso Electric Company Project, Series B 7.250 04/01/40 1,000,000 1,187,970 Phoenix Civic Improvement Corp., Series B Civic Plaza, (Zero Coupon steps up to 5.500% on 7-1-13) (D)(Z) Zero 07/01/28 1,000,000 1,103,710 California 16.2% Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls (Z) Zero 01/15/25 5,000,000 2,317,850 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity, Series A (Z) Zero 01/01/19 30,000,000 26,865,900 Golden State Tobacco Securitization Corp., Series A-1 4.500 06/01/27 2,500,000 2,088,725 M-S-R Energy Authority Natural Gas Revenue, Series B 7.000 11/01/34 2,500,000 3,234,075 Madera County Certificates of Participation Valley Children's Hospital (D) 6.500 03/15/15 10,870,000 11,505,352 San Bernardino County Medical Center Financial Project, Series B (D) 5.500 08/01/17 7,205,000 7,590,323 San Bernardino County Medical Center Financing Project 5.500 08/01/22 2,500,000 2,868,900 San Diego Redevelopment Agency City Heights, Series A 5.750 09/01/23 25,000 25,010 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01/01/14 5,000,000 4,966,150 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01/01/17 4,900,000 4,684,890 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01/01/20 2,000,000 1,729,820 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.650 01/15/17 10,000,000 9,709,500 Santa Ana Financing Authority Police Administration & Holdings Facility, Series A (D) 6.250 07/01/19 2,000,000 2,336,240 Colorado 3.6% Colorado Springs Utilities Revenue Series A 5.000 11/15/33 2,000,000 2,307,400 Colorado Springs Utilities Revenue Series C 5.250 11/15/42 2,825,000 3,123,603 Denver, Colorado City & County Airport Revenue Series A 5.250 11/15/36 5,250,000 5,813,588 Public Authority for Colorado Energy Natural Gas Revenue 6.250 11/15/28 3,500,000 4,088,910 Regional Transportation District Denver Transit Partners 6.000 01/15/41 2,000,000 2,150,980 1 John Hancock Tax-Free Bond Fund As of 2-29-12 (Unaudited) Maturity Par value Rate (%) date Value Connecticut 0.7% Connecticut State Health & Educational Facility Authority Yale University, Series Z3 5.050 07/01/42 $3,000,000 3,305,370 District of Columbia 2.6% District of Columbia Tobacco Settlement Financing Corp. 6.500 05/15/33 5,000,000 5,410,600 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D)(Z) Zero 10/01/33 6,565,000 2,117,738 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D)(Z) Zero 10/01/35 6,470,000 1,854,108 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D)(Z) Zero 10/01/36 7,250,000 1,956,268 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series C (Zero Coupon steps up to 6.500% on 10-1-16) (D)(Z) Zero 10/01/41 1,750,000 1,578,885 Florida 4.5% Bonnet Creek Resort Community Development District 7.250 05/01/18 1,000,000 1,001,740 Bonnet Creek Resort Community Development District 7.375 05/01/34 1,500,000 1,500,525 Capital Trust Agency Seminole Tribe Convention Prerefunded to 10-1-12, Series A (S) 8.950 10/01/33 3,000,000 3,213,240 Crossings at Fleming Island Community Development District Recreation Facilities Improvements, Series C 7.100 05/01/30 1,000,000 962,520 Hernando County, Criminal Justice (D) 7.650 07/01/16 500,000 612,320 JEA Electric System Revenue Series Three - D-2 5.000 10/01/38 7,000,000 7,702,870 Orange County School Board School Improvements, Series A (D)(Z) Zero 08/01/13 5,000,000 4,943,750 Orlando Utilities Commission Electric, Power & Light Revenues, Escrowed to Maturity, Series D 6.750 10/01/17 1,945,000 2,273,355 Georgia 2.2% Atlanta Tax Allocation Eastside Project, Series B 5.600 01/01/30 1,000,000 1,022,790 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Y (D) 6.500 01/01/17 145,000 165,007 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Z (D) 5.500 01/01/20 150,000 168,020 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Prerefunded to 1-1-14, Series 2005 (D) 6.500 01/01/17 60,000 66,863 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series BB 5.700 01/01/19 885,000 1,032,087 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series C (D) 5.700 01/01/19 4,645,000 5,477,198 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series EE (D) 7.250 01/01/24 2,000,000 2,829,360 Illinois 4.0% Chicago Board of Education, Series A (D) 5.500 12/01/30 3,650,000 4,416,062 2 John Hancock Tax-Free Bond Fund As of 2-29-12 (Unaudited) Maturity Par value Rate (%) date Value Illinois (continued) Chicago Tax Increment Revenue Pilsen Redevelopment, Series B 6.750 06/01/22 $3,000,000 $3,084,600 City of Chicago IL, Series A 5.750 01/01/39 3,200,000 3,672,352 Illinois Development Finance Authority Edison Project (D) 5.850 01/15/14 3,000,000 3,224,160 Illinois Finance Authority Rush University Medical Center, Series A 7.250 11/01/38 1,500,000 1,829,040 Lake County Community Consolidated School District No: 24 (D)(Z) Zero 01/01/22 2,440,000 1,663,763 Round Lake Lakewood Grove Special Service Area No: 1 Prerefunded to 3-1-13 6.700 03/01/33 979,000 1,053,159 Will County Community Unit School District No: 365 (D)(Z) Zero 11/01/21 1,130,000 906,283 Indiana 0.7% Indiana Finance Authority Duke Energy, Series B 6.000 08/01/39 3,000,000 3,444,150 Kentucky 1.3% Kentucky Economic Development Finance Authority Louisville Arena, Series A-1 (D) 6.000 12/01/33 1,000,000 1,110,820 Kentucky Economic Development Finance Authority Norton Healthcare, Prerefunded to 10-1-13, Series C (D) 6.100 10/01/21 1,770,000 1,947,814 Kentucky Economic Development Finance Authority Norton Healthcare, Series C (D) 6.100 10/01/21 3,230,000 3,415,047 Louisiana 0.9% Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects 6.750 11/01/32 2,500,000 2,743,250 Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects., Series A-1 6.500 11/01/35 1,500,000 1,675,650 Massachusetts 8.9% Commonwealth of Massachusetts Series C (D) 5.500 12/01/24 8,000,000 10,692,080 Massachusetts Bay Transportation Authority Sales Tax Revenue, Series A-2 (Z) Zero 07/01/26 8,595,000 4,850,932 Massachusetts Development Finance Agency Harvard University Series B 5.000 10/15/40 2,775,000 3,162,362 Massachusetts Health & Educational Facilities Authority Civic Investments, Prerefunded to 12-15-12, Series B 9.200 12/15/31 3,500,000 3,811,745 Massachusetts State Department of Transportation Highway Revenue Tolls, Series B 5.000 01/01/37 5,000,000 5,413,800 Massachusetts Water Pollution Abatement, Series A 6.375 02/01/15 50,000 50,256 Massachusetts Water Resources Authority Water Revenue, Series A 5.000 08/01/40 10,775,000 11,986,433 Metropolitan Boston Transit Parking Corp. 5.250 07/01/36 3,475,000 3,847,659 Michigan 1.3% Detroit Water Supply System Water Revenue, Series A 5.250 07/01/41 5,000,000 5,217,150 Detroit Water Supply System Water Revenue, Series B (D) 7.000 07/01/36 1,000,000 1,196,120 Nebraska 2.3% Central Plains Energy Project Revenue Natural Gas Revenue, Series A 5.250 12/01/20 4,970,000 5,362,680 3 John Hancock Tax-Free Bond Fund As of 2-29-12 (Unaudited) Maturity Par value Rate (%) date Value Nebraska (continued) Omaha Public Power District Electric, Power & Light Revenues, Escrowed to Maturity, Series B 6.200 02/01/17 $1,200,000 $1,373,388 Omaha Public Power District Electric, Power & Light Revenues, Series B 5.000 02/01/36 4,000,000 4,528,360 New Hampshire 0.3% New Hampshire Health & Education Facilities Authority Exeter Project 6.000 10/01/24 1,250,000 1,265,125 New Jersey 4.1% New Jersey State Turnpike Authority Highway Revenue Tolls, Series I 5.000 01/01/35 4,250,000 4,701,945 New Jersey Transportation Trust Fund Authority Series B 5.000 06/15/42 2,500,000 2,714,575 Tobacco Settlement Financing Corp. Prerefunded to 6-1-13 6.250 06/01/43 4,000,000 4,301,040 Tobacco Settlement Financing Corp. Prerefunded to 6-1-13 6.750 06/01/39 5,000,000 5,407,600 Tobacco Settlement Financing Corp., Series 1A 4.500 06/01/23 3,355,000 3,153,834 New York 16.6% Brooklyn Arena Local Development Corp. Barclays Center Project 6.250 07/15/40 1,000,000 1,077,800 Hudson Yards Infrastructure Corp. Series A 5.750 02/15/47 3,500,000 3,954,580 Long Island Power Authority Electric, Power & Light Revenues, Series C (D) 5.250 09/01/29 2,000,000 2,368,300 New York City Industrial Development Agency Liberty-7 World Trade Center, Series A 6.250 03/01/15 2,000,000 2,005,200 New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01/01/24 1,500,000 1,591,860 New York City Municipal Water Finance Authority Water Revenue, Series 2009-EE 5.250 06/15/40 5,000,000 5,641,100 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06/15/39 8,000,000 8,728,560 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 5.500 01/15/39 3,725,000 4,188,837 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.250 01/15/39 3,000,000 3,295,260 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.375 01/15/34 3,000,000 3,376,200 New York Liberty Development Corp. 4 World Trade Center Project 5.000 11/15/31 5,000,000 5,530,250 New York Liberty Development Corp. 4 World Trade Center Project 5.000 11/15/44 2,500,000 2,662,100 New York Liberty Development Corp. Goldman Sachs Headquarters 5.250 10/01/35 3,000,000 3,315,570 New York State Dormitory Authority Income Tax Revenue, Series A 5.000 02/15/39 2,500,000 2,728,250 New York State Dormitory Authority State University Dormitory, Series A 5.000 07/01/35 7,250,000 8,048,588 New York State Dormitory Authority State University Educational Facilities, Series A 5.500 05/15/19 1,000,000 1,205,530 4 John Hancock Tax-Free Bond Fund As of 2-29-12 (Unaudited) Maturity Par value Rate (%) date Value New York (continued) Port Authority of New York & New Jersey 144th Construction Project 5.000 10/01/29 $3,500,000 $3,984,505 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10/01/19 8,700,000 8,613,087 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12/01/42 2,000,000 2,231,520 Triborough Bridge & Tunnel Authority Highway Revenue Tolls 5.000 11/15/33 4,025,000 4,437,120 Westchester Tobacco Asset Securitization Corp. Public Improvements, Prerefunded to 7-15-17 6.950 07/15/39 2,000,000 2,645,160 Ohio 0.2% Ohio Air Quality Development Authority FirstEnergy Solutions Corp., Series C AMT (P) 7.250 11/01/32 1,000,000 1,037,750 Oklahoma 1.2% Grand River Dam Authority, Series A 5.250 06/01/40 4,000,000 4,455,440 Tulsa Airport Improvement Trust, Series A AMT (H)(P) 7.750 06/01/35 2,000,000 1,548,980 Oregon 1.5% Clackamas County School District No. 12, Series B (D) 5.000 06/15/28 5,630,000 6,282,292 Western Generation Agency Wauna Cogeneration Project, Series B AMT 5.000 01/01/14 1,100,000 1,101,551 Pennsylvania 2.5% Allegheny County Hospital Development Authority West Penn Health Systems, Series A 5.000 11/15/28 3,500,000 2,928,485 Allegheny County Redevelopment Authority Pittsburgh Mills Project 5.600 07/01/23 1,000,000 1,000,300 Carbon County Industrial Development Authority Panther Creek Partners Project AMT 6.700 05/01/12 600,000 600,456 Philadelphia Authority for Industrial Development Commerical Development AMT 7.750 12/01/17 3,250,000 3,254,030 Philadelphia School District, Series E 6.000 09/01/38 4,000,000 4,549,880 Puerto Rico 4.8% Commonwealth of Puerto Rico Public Improvement - Series A 5.750 07/01/41 5,000,000 5,471,950 Puerto Rico Commonwealth Aqueduct & Sewer Authority Water & Sewer Revenue, Series A 5.250 07/01/42 5,000,000 5,007,500 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series XX 5.250 07/01/40 2,500,000 2,623,700 Puerto Rico Public Buildings Authority Government Facilities, Series P (D) 6.750 07/01/36 3,000,000 3,505,470 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) (Z) Zero 08/01/32 4,000,000 3,912,320 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series C 5.250 08/01/41 3,000,000 3,225,810 Rhode Island 0.2% Town of Tiverton Mount Hope Bay Village, Series A 6.875 05/01/22 850,000 855,746 5 John Hancock Tax-Free Bond Fund As of 2-29-12 (Unaudited) Maturity Par value Rate (%) date Value South Carolina 3.9% Richland County International Paper Company AMT 6.100 04/01/23 $3,325,000 3,423,553 South Carolina State Public Service Authority Santee Cooper, Series A 5.500 01/01/38 6,000,000 6,798,000 South Carolina State Public Service Authority Santee Cooper, Series E 5.000 01/01/40 8,000,000 8,758,640 South Dakota 1.0% Educational Enhancement Funding Corp., Series B 6.500 06/01/32 5,000,000 5,119,750 Texas 8.4% Bexar County Health Facilities Development Corp. Army Retirement Residence Project, Prerefunded to 7-1-12 6.300 07/01/32 1,000,000 1,030,190 City of San Antonio Electric & Gas, Series A 5.000 02/01/34 4,330,000 4,816,086 Dallas Waterworks & Sewer System Revenue 5.000 10/01/35 5,000,000 5,663,050 Dallas Waterworks & Sewer System Revenue 5.000 10/01/36 5,000,000 5,671,700 Houston Independent School District Public Financing Corp. Cesar Chavez Project, Series A (D)(Z) Zero 09/15/16 570,000 530,875 Lower Colorado River Authority Electric, Power & Light Revenues 5.000 05/15/40 5,000,000 5,339,500 Lower Colorado River Authority Prerefunded to 5-15-19 5.625 05/15/39 180,000 232,642 Lower Colorado River Authority Transmission Services Corp., Series A 5.000 05/15/41 2,500,000 2,684,900 Lower Colorado River Authority 5.625 05/15/39 3,820,000 4,271,218 Mission Economic Development Corp. Allied Waste, Inc. Project, Series A AMT 5.200 04/01/18 1,000,000 1,002,220 North Texas Tollway Authority Highway Revenue Tolls, Series K-2 6.000 01/01/38 3,250,000 3,620,952 Texas Municipal Power Agency Revenue 5.000 09/01/40 6,000,000 6,528,180 Utah 0.1% Salt Lake City IHC Hospital, Inc., Escrowed to Maturity, Series A 8.125 05/15/15 500,000 548,930 Washington 0.4% Washington Public Power Supply Systems Electric, Power & Light Revenues, Series B 7.125 07/01/16 1,500,000 1,896,945 Wyoming 0.9% Campbell County Solid Waste Facilites Revenue Basin Electric Power Company, Series A 5.750 07/15/39 3,000,000 3,387,570 Sweetwater County FMC Corp. Project AMT 5.600 12/01/35 1,000,000 1,011,630 Other 0.7% Centerline Equity Issuer Trust, Series A-4-1 (S) 5.750 05/15/15 3,000,000 3,221,400 6 John Hancock Tax-Free Bond Fund As of 2-29-12 (Unaudited) Par value Value Short-Term Investments 0.7% (Cost $3,357,000) Repurchase Agreement 0.7% Repurchase Agreement with State Street Corp. dated 2-29-12 at 0.010% to be repurchased at $3,357,001 on 3-1-12, collateralized by $3,420,000 Federal National Mortgage Association, 0.600% due 9-27-13 (valued at $3,428,550, including interest) $3,357,000 3,357,000 Total investments (Cost $424,174,163)† 97.7% Other assets and liabilities, net 2.3% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance coverage As a % of total investments Ambac Financial Group, Inc. 3.9% Assured Guaranty Corp. 1.8% Assured Guaranty Municipal Corp. 1.8% CIFG Holding Ltd. 0.5% Commonwealth Gtd. 0.7% Financial Guaranty Insurance Corp. 1.2% National Public Finance Guarantee Corp. 8.0% (H) Non-income producing - Issuer is in default. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) Zero Coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 2-29-12, the aggregate cost of investment securities for federal income tax purposes was $421,006,853. Net unrealized appreciation aggregated $59,259,681, of which $61,476,551 related to appreciated investment securities and $2,216,870 related to depreciated investment securities. 7 John Hancock Tax-Free Bond Fund As of 2-29-12 (Unaudited) The fund had the following sector composition as a percentage of total net assets on 2-29-12: General Obligation Bonds 6.9% Revenue Bonds Transportation 18.9% Utilities 16.1% Water & Sewer 8.2% Development 6.4% Health Care 6.2% Education 5.8% Tobacco 5.7% Airport 4.5% Pollution 3.7% Facilities 1.3% Other Revenue 13.3% Short-Term Investments & Other 3.0% 8 John Hancock Tax Free Bond Fund As of February 29, 2012 (Unaudited) Notes to the Schedule of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
